Citation Nr: 1631590	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-25 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of right Achilles tendon rupture, status post-operative (claimed as right ankle sprain residuals).

3.  Entitlement to service connection for residuals of left Achilles tendon rupture, status post-operative (claimed as left ankle sprain residuals).


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from April 1982 to June 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Prior to December 2012, the Veteran's hearing loss manifested at Level I in each ear.  From that date forward, it has manifested at Level II in each ear.  An exceptional pattern of hearing loss has not manifested in either ear. 

2.  The weight of the evidence shows that any residuals of right and left Achilles tendon ruptures, status post-operative, are not causally connected to injury or disease incurred in active service.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.85 Diagnostic Code (DC) 6100 (2015).

2.  The requirements for entitlement to service connection for right Achilles tendon rupture, status post-operative have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

3.  The requirements for entitlement to service connection for left Achilles tendon rupture, status post-operative have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to issuance of the September 2011 rating decision, via an August 2011 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's identified private treatment records and the C&P examination reports are in the claims file.  The Veteran was informed of the private entities who did not respond to RO attempts to obtain records, and he does not have any VA treatment records.  Neither the Veteran nor his representative asserts that there are additional records to obtain.   In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Hearing Loss Rating

Applicable Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found as concerns the severity of the disability.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, and when the puretone threshold is 30 db or less at 1000 Hz and 70 db or more at 2000 Hz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

Discussion

The VA examination reports reflect that it was by virtue of the Veteran's speech recognition scores that service connection was granted.  The September 2011 VA examination report reflects the Veteran's report that his greatest difficulty was hearing in background noise and watching TV.  The audiology examination revealed the right ear to manifest as follows: 1000 Hertz (Hz), 15 decibels (db); 2000 Hz, 10; 3000 Hz, 25; 4000 Hz, 20, for an average of 18.  The left ear manifested as follows: 1000 Hz, 15 db; 2000 Hz, 20; 3000 Hz, 25; 4000 Hz, 25, for an average of 21.  Speech discrimination using the Maryland CNC List was 92 percent in each ear.  The examiner noted that the results were adequate for rating purposes.  The examiner diagnosed a high frequency sensorineural hearing loss.  (09/15/2011 VBMS entry-VA examination, p. 19 et seq).  Those results show each ear to have manifested at Level I, Table VI, which intersects at the noncompensable rate.  38 C.F.R. § 4.85, DC 6100.

The Veteran submitted private hearing tests conducted in November 2011 and December 2011 that reflect different db levels at each frequency.  (12/09/2011 VBMS-Medical Treatment-Non-Government Facility)  Those tests, however, do not reflect that a speech discrimination test was part of the evaluation.  The Board recognizes that the Court has set for a duty for VA to clarify private examination reports, in limited instances, in which the missing information is relevant, factual, and objective and where the missing evidence bears greatly on the probative value of the private examination report.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Here, there is no indication that the private examiners conducted speech recognition tests.  As such, this case is distinguishable from Savage where speech recognition tests were performed, but it was not noted whether they were conducted using the Maryland CNC test.  Hence, they are not probative for VA rating purposes.  38 C.F.R. § 4.85(a).  

Subsequently, the RO arranged another examination prior to issuance of the Statement of the Case (SOC).  The December 2012 VA examination report (12/12/2012 VBMS-VA Examination) reflects that the Veteran did not report any impact on his ordinary conditions of life or his work.  The right ear to manifested as follows: 1000 Hz, 25 db; 2000 Hz, 15; 3000 Hz, 25; 4000 Hz, 25, for an average of 22.5.  The left ear manifested as follows: 1000 Hz, 25 db; 2000 Hz, 20; 3000 Hz, 25; 4000 Hz, 30, for an average of 25.  Speech discrimination using the Maryland CNC List was 88 percent in each ear.  The examiner noted that the results were adequate for rating purposes.  As at the 2011 examination, the diagnosis was a high frequency sensorineural hearing loss.  Those results show each ear to have manifested at Level II.  Table VI.  Although the Veteran's hearing loss appeared to have slightly increased in severity, it still manifested at the noncompensable rate.  38 C.F.R. § 4.85, DC 6100.

An exceptional pattern of hearing impairment did not manifest at either of the examinations, as the threshold at 1000 Hz was better than 55 db at all frequencies and better than 30 db at 2000 Hz.  Further, the examination reports reflect that there was no ear disability other than the hearing loss.  Hence, the preponderance of the evidence shows that the bilateral hearing loss has manifested at the noncompensable rate throughout the entire rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.85, DC 6100.  To the extent that the Veteran reported symptoms or impact not described in the hearing loss rating criteria, such as difficulty hearing in background noise, etc., there is no evidence that his hearing loss has had a marked impact on his employment or resulted in frequent hospitalizations.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Indeed, the 2012 VA examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  


Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if 
(1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service treatment records (STRs) dated in May 1982 note the Veteran's treatment for a right ankle sprain sustained playing basketball.  On initial presentation he was issued crutches and instructed to elevate the foot and use ice.  Three days later, X-rays of the right ankle were taken which were read as negative.  He was issued a brace.  (08/22/2011 VBMS-STR, pp 9-10)  There are no subsequent entries related to the right ankle.  In August 1984, he complained of an injury to the left ankle while playing football secondary to having slipped on wet grass.  Physical examination revealed no swelling, motion of the ankle was limited due to pain.  
X-rays were negative for a fracture.  The examiner noted that the Veteran ambulated well on discharge from the emergency room.  As a result of complaints of swelling and limitation of motion, the Veteran was referred for physical therapy (PT).  The PT records reflect that the left sprain responded to the therapy, but he did not show for his last noted appointment in September 1984.  The therapist noted that the Veteran's status was unknown.  Id., pp 32-35.  He did not undergo a physical examination upon separation from service.

The September 2011 VA examination report (09/15/2011 VBMS-VA Examination) reflects that the examiner conducted a review of the Veteran's records and took and recorded his lay reported history as part of the examination.  The Veteran reported that, following his treatment noted in the STRs, he did not have subsequent problems with the right ankle.  He sprained it again in 1988, and he ruptured the right Achilles tendon in 1997.  He reported a similar history for the left ankle.  Had no further problems in service after it was treated, sprained it again in 1989, and ruptured the Achilles.  The Veteran reported that he had surgery on the left around 1993.  Physical examination revealed LOM of each ankle which the examiner noted was a surgical residual of the Achilles tendon repair.

Following his examination of the Veteran and review of the file, the examiner opined that it is not at least as likely as not that the Veteran's currently diagnosed bilateral post-operative Achilles tendon repair is causally connected to the in-service ankle sprains, to include the instances documented in the STRs.  The examiner opined that there is no evidence with which to link the Achilles tendon conditions and the Veteran's lateral ankle injuries during active service.  His rationale was that first, the Achilles tendon is anatomically distinct from the lateral ankle; and second, the right and left lateral ankle injuries in service fully healed based on the military records in the claims file.  Id. at 15.

As noted, the examiner based his opinion on a review of the claims file, considered the Veteran's lay reported history, and provided a clear rationale for his opinion.  Hence, the Board finds the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In his Notice of Disagreement and other written submissions, the Veteran asserted that his ankles did not fully heal; he experienced continuous weakness and pain throughout service for which he did not seek treatment; and that he continued to experience symptoms until the surgery on each foot.

The Board acknowledges the Veteran's competency to report symptoms he experienced.  See 38 C.F.R. § 3.159(a)(2).  The Board also notes that lay evidence may not be summarily rejected due to the absence of contemporaneous documentation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Nonetheless, even if the Veteran experienced such symptoms, the objective findings on clinical examination did not include any ankle sprain residuals.  The Veteran has also asserted his personal opinion that his in-service sprains made his ankles weak and thereby led to his Achilles tendon ruptures.  Laypersons are competent to identify certain conditions because of their nature.  See Jandreau, 492 F. 3d at 1377; 38 C.F.R. § 3.159(a).  Nonetheless, the Board finds that determining whether certain symptoms may be associated with a currently diagnosed post-operative Achilles tendon repair requires medical training.  There is no evidence that the Veteran has medical training.  Hence, his opinion on etiology has little, if any, probative value.

In addition to the above, the Veteran asserted that he had read medical literature that noted that ankle sprains could later lead to foot injuries.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  As noted, the Veteran does not have medical training.  On the other hand, "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  See Monzingo v. Shinseki, 26 Vet. App. 97, 106-107 (2012).  Hence, the VA examiner is presumed to have factored in the applicable medical literature in formulating his opinion.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for residuals of right Achilles tendon rupture, status post-operative (claimed as right ankle sprain residuals), is denied.

Entitlement to service connection for residuals of left Achilles tendon rupture, status post-operative (claimed as left ankle sprain residuals), is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


